Exhibit 10.19

 
SALE AND PURCHASE AGREEMENT






AMONG






GLOBAL CLEAN ENERGY HOLDING, INC.


AND


MDI ONCOLOGY, INC.




AND




CURADIS GMBH






Dated
November 16, 2009





 
1

--------------------------------------------------------------------------------

 

 
SALE AND ASSET PURCHASE AGREEMENT
 
This Sale and Asset Purchase Agreement (this “Agreement”, which term is intended
to include all exhibits, schedules and other documents attached hereto or
referred to herein) is made and entered into as of November 16, 2009 (the
“Effective Date”) by and between Global Clean Energy Holdings, Inc., a Utah
corporation formerly known as Medical Discoveries, Inc. (“GCEH”), and MDI
Oncology, Inc., a Delaware corporation (“MDI” and collectively with GCEH,
“Sellers”), whose principal places of business are located 6033 West Century
Blvd., Suite 895 Los Angeles, CA  90045, and Curadis GmbH (“Curadis”), whose
principal place of business is Henkestr. 91, 91052 Erlangen,
Germany.  Individually GCEH, MDI and Curadis shall be referred to as a “Party”
and collectively as the “Parties.”
 
RECITALS
 
GCEH and MDI purchased substantially all of the intellectual property assets of
Savetherapeutics AG a German company in liquidation pursuant, to an agreement
with its liquidator, dated March 11, 2005 (the “Savetherapeutics Contract”), as
a result of which Sellers own, among other things, patents, patent applications,
pre-clinical study data and ancillary clinical trial data concerning
“SaveCream”, a developmental topical aromatase inhibitor cream (the “Product”).
 
The Parties have entered into a letter, dated August 25, 2009, regarding the
acquisition by Curadis of all of Sellers’ rights under the Savetherapeutics
Contract, and all intellectual property and other rights owned by Sellers,
whether subsequently acquired or developed by or though the efforts of Sellers
or otherwise, which are related to the Product.
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties herein, the Parties agree as follows:
 
ARTICLE 1
DEFINITIONS
 
For purposes of this Agreement, the following definitions shall apply unless
specifically stated otherwise:
 
1.1 “Affiliate” shall mean, with respect to any Person, any other Person
controlling, controlled by or under direct or indirect common control with such
Person. A Person shall be deemed to control a corporation (or other entity) if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such corporation (or other entity),
whether through the ownership of voting securities, by contract or otherwise.
 
1.2 “Agreement” shall have the meaning set forth in the heading of this
document.
 
1.3 “Assigned Contracts” shall have the meaning set forth in Section 3.2(a) of
this Agreement.
 
1.4 “Australian Patent” shall mean the patent granted to Sellers (Pub. No. AU
751040) in Australia.  The Parties acknowledge that the Australian Patent has
lapsed and that Curadis has agreed to use its good faith efforts to cause the
Australian Patent to be re-instated.
 
1.5 “Closing” shall have the meaning set forth in Section 4.1(b).
 
1.6 “Co-Development Contract” shall mean that certain Definitive Master
Agreement, dated July 29, 2006, entered into between MDI and Eucodis
Forschungs-und Entwicklungs GmbH.
 
1.7 “Collateral” shall have the meaning set forth in Section 2.5 of this
Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
1.8 “Confidential Information” shall have the meaning set forth in Section 8.1
of this Agreement.
 
1.9 “Covered Product” shall mean (a) the Product, and (b) any other cosmetic,
pharmaceutical, diagnostic, therapeutic or other product that cannot be
manufactured, used, sold, offered for sale without infringing one or more valid
claims under the Patents Rights, whether or not such product is manufactured,
used, distributed or sold by Curadis or any of its Affiliate.
 
1.10 “Curadis” shall have the meaning set forth in the heading of this
Agreement.
 
1.11  “Effective Date” shall have the meaning set forth in the heading of this
Agreement.
 
1.12  “Encumbrance” shall mean any title defect, mortgage, assignment, pledge,
hypothecation, security interest, lien, charge, option, claim of others or
encumbrance of any kind.
 
1.13  “First Commercial Sale” shall mean the first sale of any Covered Product.
 
1.14 “GCEH” shall have the meaning set forth in the heading of this Agreement.
 
1.15 “MDI” shall have the meaning set forth in the heading of this Agreement.
 
1.16 “Net Sales” shall means the gross amount received on sales by Curadis or
any of its Affiliates and or licensees of Covered Products, less the following:
(a) amounts repaid or credited by reason of rejection or return; (b) to the
extent separately stated on purchase orders, invoices, or other documents of
sale, any taxes or other governmental charges levied on the production, sale,
transportation, delivery, or use of a Covered Product which is paid by or on
behalf of Curadis, its Affiliates or any licensees; and (c) outbound
transportation costs prepaid or allowed and costs of insurance in transit.
 
In any transfers of Covered Products between Curadis and an Affiliate or a
licensee, Net Sales shall be calculated based on the final sale of the Covered
Product to an independent third party.  In the event that Curadis or an
Affiliate or a licensee receives non-monetary consideration for any Covered
Products, Net Sales shall be calculated based on the fair market value of such
consideration.
 
In the case of sales of a product that contains a Covered Product component and
at least one other essential functional component (“Combination Products”), Net
Sales means the gross amount billed or invoiced on sales of the Combination
Product.
 
1.17  “Parties” shall have the meaning set forth in the heading of this
Agreement.
 
1.18  “Patent Rights” shall mean all of Sellers’ right, title and interest in
the patents and patent applications acquired under the Savetherapeutics Contract
or in connection therewith, and any other patent and/or patent application
listed in Exhibit 1.18 attached hereto, and any division, continuation,
continuation-in-part, renewal, extension, reexamination or reissue of each such
patent and any and all corresponding U.S. and foreign counterpart patent
applications or patents.
 
1.19 “Product” shall have the meaning set forth in the Recitals to this
Agreement.
 
1.20 “Purchased Assets” shall mean:
 
(a) All of the intellectual property and all contractual and other rights, if
any, acquired by Sellers pursuant to the Savetherapeutics Contract;
 
(b) All of the intellectual property and all contractual and other rights
acquired by Sellers pursuant to the Co-Development Contract;
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(c) Any and all Patent Rights, inventions, discoveries, rights in confidential
data (including know-how and trade secrets), manufacturing methods and
processes, trademarks, trade names, brand names, logos, trade dress, copyrights
and other intellectual property and goodwill associated with the Product, owned
or under contract to acquire by Sellers, in each case whether registered or
unregistered, and including without limitation all applications for and renewals
or extensions of such rights, and all similar or equivalent rights or forms of
protection;
 
(d) Any regulatory files and data relating to the Product owned by Sellers,
including without limitation marketing authorization procedures and preclinical
and clinical studies; and,
 
(e) All rights of Sellers under the Assigned Contracts.
 
1.21 “Purchase Price” shall have the meaning set forth in Section 3.1 of this
Agreement.
 
1.22 “Person” shall mean any individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture or other entity of any
kind.
 
1.23 “Russian Patent” shall mean the patent initially granted to SW
Patentverwertungs GmbH (Pub. No. RU 2225206) in Russia.  The Parties acknowledge
that the Russian Patent has lapsed and that Curadis has agreed to use its good
faith efforts to cause the Russian Patent to be re-instated.
 
1.24 “Savetherapeutics Contract” shall mean the agreement with the liquidator of
Savetherapeutics AG, a German company in liquidation, dated March 11, 2005,
attached to this Agreement as Exhibit 1.24.
 
1.25 “Schmidt Litigation” shall mean the lawsuit between MDI and Dr. Alfred
Schmidt currently pending before a court in Hamburg, Germany.
 
1.26 “Sellers” shall have the meaning set forth in the heading of this
Agreement.
 
1.27 “Transfer Documents” shall have the meaning set forth in Section 2.5 of
this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
ARTICLE 2
SALE, ASSIGNMENT AND TRANSFER OF PURCHASED ASSETS
 
2.1 Subject to the terms and conditions set forth in this Agreement and in
reliance upon the representations and warranties of the Parties herein set
forth, at the Closing Sellers shall sell, assign, transfer, and convey, as the
case may be, the Purchased Assets to Curadis, and Curadis shall purchase the
Purchased Assets.  Title to all of the Purchased Assets shall be delivered to
Curadis at the Closing.
 
2.2 The Purchased Assets shall be sold, assigned, transferred, conveyed and
delivered to Curadis free of any and all liabilities, obligations and
encumbrances except only for those listed in Exhibit 2.2.
 
2.3 Upon the Closing, all of the Purchased Assets and all non-publicly available
information relating thereto shall be considered to be Confidential Information
belonging to Curadis, and the Sellers  shall no longer have any rights thereto
or therein, except to the extent set forth in the Security Agreement.
 
2.4 Sellers shall be responsible for all sales, use, transfer, value added and
other related taxes, imposed by the United States government, if any, arising
out of the sale by Sellers of the Purchased Assets to Curadis pursuant to this
Agreement, and Curadis shall be responsible for all other sales, use, transfer,
value added and other related taxes arising out of the sale by Sellers of the
Purchased Assets to Curadis pursuant to this Agreement.
 
2.5 Until the Purchase Price (as set forth in 3.1 below) is fully paid, Curadis
shall not, without the Sellers’ prior written consent, sell, transfer or convey,
as the case may be, the Purchased Assets to a third party, except for licensing
in the ordinary course of business, or create or permit to be created an
Encumbrance over the Purchased Assets, except for the security interest granted
under  Section 2.6 of this Agreement and encumerances for taxes, assessments or
government charges or claims the payment of which is not at the time required
and  imposed by law.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
2.6 As collateral security for the prompt and complete payment of the Purchase
Price when due, at the Closing Curadis shall grant to the Sellers a security
interest in all of  right, title and interest in all of the Purchased Assets
(the “Collateral”).  The security interest granted will be senior to all other
liens with respect to the Collateral, except to the extent otherwise required by
law.  The grant of the security interest shall be effected by a security
agreement (the “Security Agreement”), the form of which is set forth in Exhibit
2.6 attached to this Agreement.  The foregoing security interest will be
released upon payment in full of the Final Payment (as defined in Section 3.1(c)
below).
 


 
ARTICLE 3
PURCHASE PRICE; TIMING OF PAYMENTS; DISCHARGE OF CERTAIN DEBTS
 
3.1 The purchase price for the Purchased Assets (the “Purchase Price”) and the
rights under the this Agreement shall be 4,200,000 euros, subject to reduction
as set forth below.  The Purchase Price shall be payable as follows:
 
(a)  
Deposit Payment - 50,000 euros, which amount was delivered to Sellers on
September 8, 2009 following the execution and delivery of the August 25, 2009
letter agreement.  Sellers hereby acknowledge receipt of the 50,000 euros
payment.

 
(b)  
Closing Payment – 300,000 euros to be delivered at the Closing by bank transfer
to GCEH on behalf of Sellers.

 
(c)  
Final Payment - 2.0 Million euros (the “Final Payment”).  The Final Payment
shall be paid from the following sources:

 


(i)  
Curadis will pay Sellers a royalty based on of 2% of Net Sales derived from
direct commercialization of Covered Products by Curadis or one of its
Affiliates.

 
(ii)  
In the event that Curadis grants a license to a product that constitutes a
Covered Product or which otherwise includes a license to any of the intellectual
property rights transferred as part of the Purchased Assets, Sellers will
receive the following:

 
a.  
Curadis will pay Sellers 5% from any “up front license fee,” “milestone payment”
or other lump sum payment that Curadis receives from time to time from such
licensor.

 
b.  
if the license agreement between Curadis and a licensee provides that the
licensee is obligated to pay a royalty equal to 4% of Net Sales or less, then
Curadis shall pay to Sellers one half (50%) of the royalties that such licensee
is required to pay under the license (the other 50% of such royalty shall be
payable to Curadis).

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
c.  
if the license agreement between Curadis and a licensee provides that the
licensee is obligated to pay a royalty of more than  4% of Net Sales, then
Curadis shall ensure that the licensee pays to Sellers 2% of the Net Sales
generated by the licensee (any excess royalty shall be paid to Curadis).

 
After Sellers have received an aggregate amount of 2 Million euros  under this
Section 3.1(c) equal to the Final Payment, all future income and/or royalty
payments shall be made to, and belong to Curadis.
 
Notwithstanding the foregoing, the amount of the Final Payment may be reduced as
follows: (i) If before the later of December 31, 2010 or the date of the First
Commercial Sale the Russian Patent is not re-instated, the Final Payment shall
be reduced by 100,000 euros;  (ii)  If before the later of December 31, 2010 or
the date of the First Commercial Sale the Australian Patent is not re-instated,
the Final Payment shall be reduced by 100,000 euros.  Curadis may pre-pay the
Final Payment, in whole or in part, at any time without any penalty.
 
(d)  
Obtaining the full release of the Sellers’ obligations to pay the liquidator of
Savetherapeutics AG, any future payments, including the remaining 1,850,000 euro
unpaid portion of the purchase price under the Savetherapeutics Contract.

 
3.2           In addition to the foregoing payments of the Purchase Price, on
the Closing, Curadis shall assume and shall be financially responsible for:
 
(a)           Sellers’ actual or potential obligation to Marc Kessemeier under
the Consulting Agreement between Marc Kessemeier and Sellers or otherwise,
provided that Curadis shall not be responsible for any amount over 21,000 euros.
 
(b)           Sellers’ actual or potential obligation to Prof. Dr. Wieland,
provided that Curadis shall not be responsible for any amount over 205,000
euros.
 
(c)           The financial obligations of Sellers arising under the assigned
contracts  attached to this Agreement as Exhibit 3.2(a); provided, however, that
the benefits of each of such assigned contracts (the “Assigned Contracts”) has
been validly assigned to Curadis in accordance with the terms thereof.
 
(d)           To the extent not paid by Curadis prior to the Closing, all fees
and costs arising after August 25, 2009 related to (i) the prosecution and
maintenance of any of the patents or patent applications included in the
Purchased Assets (including the payment of all patent filing and maintenance
fees payable to any U.S., European or other patent office, and all legal fees
payable to patent lawyers, whether or not engaged by Sellers), and (ii) the
Schmidt Litigation, including all legal fees and costs to be owed to
Huschke-Rechtsanwaelte.
 
ARTICLE 4
CONDITIONS TO THE CLOSING; CLOSING
 
4.1.           Closing.  The Closing of the transactions contemplated hereby
shall occur on or before November __, 2009 (the “Closing Date”), or such other
date as the Parties may mutually agree to in writing.
 
4.2           Conditions Precedent to Curadis’ Closing Obligations  Each of the
following shall be a condition to the obligation of Curadis to consummate the
transactions contemplated by this Agreement, except to the extent that Curadis
may elect to waive any of such conditions in writing:
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(a)           The liquidator of Savetherapeutics shall have consented in writing
to the assignment and transfer of the Savetherapeutics Contract and the
Purchased Assets to Curadis, and shall have consented to the other transactions
contemplated by this Agreement, to the extent such consent is necessary.
 
(b)           Curadis shall have received executed copies of all patent
assignments, bills of sale and other documents and instruments necessary to
sell, transfer and assign to Curadis all of the Purchased Assets.
 
(c)           Curadis shall have received a certificate, executed by the Chief
Executive Officer of each Seller, confirming that (i) each of the
representations and warranties made by such Seller in this Agreement is true and
correct in all material respects on and as of the Closing as though such
representation or warranty was made on and as of the Effective Date, as well as
on and as of the Closing, and (ii) such Seller has performed and complied with,
in all material respects, each agreement, covenant and obligation required by
this Agreement to be so performed or complied with by such Seller at or before
the Closing.
 
(d)           The Assigned Contracts listed in Exhibit 3.2(a) have been validly
assigned to Curadis in accordance with the terms thereof.
 
4.3           Conditions Precedent to Sellers’ Closing Obligations  Each of the
following shall be a condition to the obligation of Sellers to consummate the
transactions contemplated by this Agreement, except to the extent that Sellers
may elect to waive any of such conditions in writing:
 
(a)           The liquidator of Savetherapeutics shall have consented in writing
to the assignment and transfer of the Savetherapeutics Contract and the
Purchased Assets, and shall have consented to the other transactions
contemplated by this Agreement, to the extent such consent is necessary.
 
(b)           Curadis shall have executed the Security Agreement.
 
(c)           Sellers shall have received an instrument, in form and substance
reasonably satisfactory to Sellers, in which the liquidator of Savetherapeutics
fully releases Sellers from any and all obligations and liabilities under the
Savetherapeutics Contract, including all the obligations to pay the liquidator
the remaining 1,850,000 euro unpaid portion of the purchase price under the
Savetherapeutics Contract.
 
(d)           Sellers shall have received one or more instruments, in form as
provided in Exhibit  4.3 (d); executed by the parties to the Assigned Contracts,
in which Curadis assumes all of the obligations of Sellers under the Assigned
Contracts, and Sellers are released from all obligations under the Assigned
Contracts.
 
(e)           Sellers shall have received evidence, reasonably satisfactory to
Sellers, that all fees, costs and other obligations required to be paid and
satisfied by Curadis under Section 3.2(b) have been paid or otherwise satisfied
in full.
 
(f)           Sellers shall have received a certificate, executed by the
Managing Director of Curadis, confirming that (i) each of the representations
and warranties made by Curadis in this Agreement is true and correct in all
material respects on and as of the Closing as though such representation or
warranty was made on and as of the Closing, and (ii) Curadis has performed and
complied with, in all material respects, each agreement, covenant and obligation
required by this Agreement to be so performed or complied with by Curadis at or
before the Closing.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
4.4           Closing Deliveries of Sellers.  At or prior to the Closing, each
Seller shall execute and deliver to Curadis:
 
(a)           Patent assignments, bills of sale and other such assignment
instruments, in form and substance reasonably satisfactory to Curadis, covering
the Purchased Assets and the Assigned Contracts, and otherwise effecting the
full sale and conveyance of the Purchased Assets to Curadis, free and clear of
all liens, security interests and other encumbrances other than those listed in
this Agreement.
 
(b)           All originals, books, records, correspondence and other documents
in Sellers’ possession or control that evidence or relate to the Purchased
Assets and the Product;
 
(c)           The Closing certificate described above in Section 4.2(c); and
 
(d)           Such other closing documents as Curadis may reasonably request in
order to consummate the transactions contemplated by this Agreement.
 
4.5           Closing Deliveries of Curadis.  At or prior to the Closing,
Curadis shall execute and deliver to Sellers:
 
(a)           Payment, by bank transfer, of 300,000 euros;
 
(b)           The Closing certificate described above in Section 4.3(f);
 
(c)           The Security Agreement; and
 
(d)           Such other closing documents as Sellers may reasonably request in
order to consummate the transactions contemplated by this Agreement.
 
ARTICLE 5
COVENANTS AND CONTINUING OBLIGATIONS
 
5.1           The Parties agree to jointly use their commercially reasonable
efforts to obtain the consent of the liquidator of Savetherapeutics to the sale
and transfer of the Purchased Assets to Curadis under this Agreement and to the
other transactions contemplated hereby.  The Parties agree to cooperate in good
faith in dealing with the liquidator and to persuade the liquidator to approve
the proposed transactions.  Notwithstanding the foregoing, nothing herein shall
require any of the Parties to make any payments to, or to otherwise provide any
consideration to the liquidator in order to obtain the liquidator’s consent.
 
5.2           Sellers shall be entitled to retain one copy of any document
delivered by Sellers under this Agreement, but only in their legal files for
evidentiary purposes.
 
5.4           It is expressly understood and agreed that Curadis is not the
successor to Sellers or any of their affiliates in their business affairs, and
Curadis undertakes no responsibility, obligation or liability, expressed or
implied, under any contract of Sellers that are not Assigned Contracts, and that
such other contracts shall remain the sole responsibility of Sellers.
 
5.5           For the period of five (5) years from the Closing, neither of
Sellers, nor any of their Affiliates shall be a party to, or assist with or
undertake, either on their own, with third parties or on behalf of third
parties, any research and development with respect to the Covered Product or any
product which could be used in reasonable substitution thereof, nor
commercialize any products based on the Covered Product, except if and as
requested by Curadis.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
5.6           Curadis shall keep, and shall require that its Affiliates and each
licensee keep, complete and accurate books of account and records in sufficient
detail to enable the expenses incurred by Curadis and its Affiliates and any
licensee and the amounts payable under this Agreement to be determined.  Such
books and records shall be kept at the principal place of business of Curadis or
its accountant, its Affiliate or such blicensee, as the case may be, for at
least sixty (60) months following the end of the calendar year to which such
books and records pertain; provided, however, that in the event Sellers conduct
an audit and a dispute arises over the accuracy of reports or payments, Curadis,
its Affiliates and each licensee, as the case may be, shall retain all
applicable books of account and records and continue to permit access to such
books of account and records until the resolution of such dispute.
 
5.7           Upon reasonable prior written notice from Sellers and not more
than once in each calendar year until the Final Payment referred to in Section
3.1(c) has been paid in full (unless an audit reveals inaccurate reports or
payments), Curadis shall permit, and shall require its Affiliates and each
licensee to permit, an independent certified public accounting firm of
nationally recognized standing in the United States or Germany selected by
Sellers and reasonably acceptable, as the case may be,  to Curadis, its
Affiliate or the licensee to have access during normal business hours to such
books of account and records of Curadis, and its Affiliates and each a licensee
that are relevant for calculation of the Final Payment, at such person’s or
entity’s principal place of business, as may be reasonably necessary to verify
the accuracy of the reports and payments provided by Curadis for any calendar
year ending not more than sixty (60) months prior to the date of such request.
 
5.8           After the First Commercial Sale, Curadis shall furnish to Sellers
a written report for each calendar quarter showing:  (a) the aggregate amount of
gross sales and other dispositions of all Covered Products (broken-out by
Covered Product) sold or other disposed of by Curadis, its Affiliates and any
licensees during such calendar quarter and the calculation of Net Sales from
such amount, and (b) the amount of royalties which shall have accrued under this
Agreement based upon such Net Sales.  Reports to be provided by Curadis to
Sellers under this Section 5.8 shall be due forty-five (45) days following the
end of each calendar quarter.  If for any quarter following the First Commercial
Sale, there were no Net Sales, a report stating such fact shall be due within
forty-five (45) days following the end of such quarter.  A responsible financial
officer of Curadis (or that officer’s responsible designee) shall certify in
writing that each report provided under this Section 5.8 is correct and
complete.  The obligation to provide reports under this Section 5.8 shall
continue until the Final Payment referred to in Section 3.1(c) has been paid in
full.
 
5.9           Curadis hereby agrees that from and after the Effective Date,
Curadis shall continue to vigorously prosecute the Schmidt Litigation at the
sole expense of Curadis.  After the Effective Date until the Closing, Curadis
shall control and direct the Schmidt Litigation, provided that Curadis shall (x)
promptly inform Sellers of all instructions that it provides
Huschke-Rechtsanwaelte and of all other actions that it takes with respect to
such litigation, and (y) not settle or otherwise terminate the Schmidt
Litigation before the final judgment is rendered without the prior written
consent of Sellers.  Sellers shall fully cooperate with Curadis in prosecuting
the Schmidt Litigation at the sole expense of Curadis.  Curadis shall advance
(or if paid by Sellers, reimburse) all of the reasonably incurred out-of-pocket
expenses of Sellers and their representatives (including legal fees and costs),
in furnishing such assistance requested by Curadis.  If Curadis elects not to
step-in or take over the Schmidt Litigation in its own name, or if
stepping-in/taking-over and defending the Schmidt Litigation by Curadis is not
legally possible, Sellers shall continue to prosecute such litigation as
instructed by Curadis, and shall not settle the claims at their own discretion
unless Curadis approves such settlement in advance.  However, Curadis shall be
entitled to defend and settle the Schmidt Litigation at its own
discretion.  Notwithstanding anything herein to the contrary, Curadis shall not
settle the Schmidt Litigation in a manner that results in monetary damages to
Sellers without Sellers approval.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
5.10           Curadis covenants and agrees with the Sellers that from and after
the date of this Agreement and until the Final Payment has been paid in full, at
any time and from time to time, upon the written request of the Sellers, and at
the sole expense of Curadis, Curadis will promptly and duly execute and deliver
any and all such further documents and take such further action as the Sellers
may reasonably deem desirable to obtain the full benefits of the security
interest granted in the Collateral and of the rights and powers granted in the
Security Agreement, including, without limitation, the filing of any financing
statements or documents under any jurisdiction with respect to the security
interests granted in the Security Agreement, the filing of any other
documentation as may be required to create or perfect the security interest in
any jurisdiction, and the execution, delivery and recordation of such
assignments of patents as may be necessary to effectuate, perfect, and record
the Sellers’ security interest in the Collateral.
 
5.11   Commencing on the Closing Date and continuing until the Final Payment has
been fully satisfied, Curadis shall assume, in coordination with Sellers, full
responsibility for the application, maintenance, reexamination, reissue,
reinstatement, opposition and prosecution of any kind (collectively
“Prosecution”) relating to the Patent Rights in all jurisdictions, including,
but not limited to, payment of all costs, fees and expenses related
thereto.  Curadis shall have the right to select counsel with respect to the
responsibility assumed by Curadis in this Section 5.12, and Curadis shall
diligently pursue the Prosecution of the Patent Rights.  Curadis shall, at
Sellers’ request, provide Sellers with (i) evidence that the Patent Rights are
being maintained in accordance with this Section, and (ii) copies of any and all
communications with any patent authorities or patent office regarding the
Prosecution of the Patent Rights.  Curadis shall obtain the prior written
consent of Sellers (which consent shall not be unreasonably withheld or
delayed), prior to abandoning, disclaiming, withdrawing, seeking reissue or
allowing to lapse any material patent, or patent application relating to the
Patent Rights listed on Exhibit 5.12.
 
 
ARTICLE 6
REPRESENTATIONS AND WARRANTIES
 
6.1           Sellers represent and warrant to Curadis as of the Effective Date
and at the Closing as follows:
 
(a) Each Seller is a corporation duly and validly existing and in good standing
under the laws of the state of its incorporation.  MDI is a corporation
wholly-owned by GCEH.  Sellers have all requisite corporate power and authority
to own their respective assets, including the Purchased Assets, and to carry on
their business as presently conducted.
 
(b) Sellers have all requisite power and authority to execute and deliver and
perform their obligations under this Agreement and to consummate the
transactions contemplated by this Agreement.
 
(c) All acts (corporate or otherwise) required to be taken by or on the part of,
and all approvals required to be obtained by, Sellers necessary to enter into
this Agreement, consummate the transactions contemplated by this Agreement and
perform its obligations under this Agreement have been duly and properly taken
by Sellers.
 
(d) This Agreement has been duly and validly executed and delivered by Sellers,
and constitutes the legal, valid and binding obligation of Sellers enforceable
against Sellers in accordance with its terms, subject to applicable bankruptcy,
moratorium, reorganization, insolvency and similar laws of general application
relating to or affecting the rights and remedies of creditors generally and to
general equitable principles (regardless of whether a proceeding is brought in
equity or at law).
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
(e) The Purchased Assets do not constitute all or substantially all of the
assets of Sellers, on a consolidated basis.
 
(f) The execution and delivery of this Agreement by Sellers, the consummation by
them of the transactions contemplated by this Agreement, and the performance by
them of their obligations under this Agreement does not, and will not at all
relevant times (i) violate or conflict with any provision of their respective
Certificates of Incorporation or By-Laws, or (ii) result in a violation by
Sellers of any law to which they or any of its properties or assets are subject,
or (iii)  violate, or conflict with, or result in a breach of any provision of,
or constitute a default (or give rise to any right of termination, cancellation
or acceleration) under, any of the terms, conditions or provisions of any
agreement lease, instrument, obligation, understanding or arrangement to which
either of Sellers is a party or by which any of their properties or assets is
subject.
 
(g) Except for the Schmidt Litigation, there is no litigation, proceeding,
investigation, arbitration or claim pending, or, to the best of the knowledge of
Sellers, threatened against Sellers, and there is, to the best of Sellers’
knowledge, no reasonable basis for any such action, which affects in whole or in
part Sellers’ ability to consummate the transactions contemplated by this
Agreement, the performance of Sellers’ obligations hereunder or the ability of
Curadis to fully enjoy the Purchased Assets.
 
(h) To the best of Sellers’ knowledge, (i) the use of the Purchased Assets does
not infringe intellectual property rights of third parties, except to the extent
as may have been alleged in the Schmidt Litigation, (ii) the Purchased Assets
are free from any liens, charges and Encumbrances or other rights of third
parties, (iii) the full enjoyment of the Purchased Assets are not dependant on
any rights of third parties, (iv) no fraudulent or other improper document has
been filed with any third governmental agency which may invalidate any of the
rights enjoyed by the Purchased Assets, and (v) the Purchased Assets are valid
and enforceable against third parties, and there are no grounds for revocation,
invalidation or re-examination of any of the Purchased Assets.
 
(i) No permit, consent, approval or authorization of, or declaration, filing or
registration with, any governmental authority or other third party is or will be
necessary to be made or obtained by Sellers in connection with (i) the execution
and delivery by Sellers of this Agreement, (ii) the consummation by them of the
transactions contemplated under this Agreement, or (iii) the performance by
Sellers of their obligations under this Agreement.
 
(j) The Assigned Contracts are being duly assigned to Curadis at Closing and
duly authorized, executed and delivered by Sellers and constitute the legal,
valid and binding obligation of Sellers enforceable against Sellers in
accordance with their terms, subject to applicable bankruptcy, moratorium,
reorganization, insolvency and similar laws of general application relating to
or affecting the rights and remedies of creditors generally and to general
equitable principles (regardless of whether a proceeding is brought in equity or
at law).  Sellers have not terminated the Assigned Contracts, nor have Sellers
received any written notice from any of the other parties to any of the Assigned
Contracts that the Assigned Contracts have been breached or terminated.
 
(k) To the best of Sellers’ knowledge, Sellers have no liability to any party to
the Assigned Contracts other than the liabilities specified in the Assigned
Contracts.  Sellers have not received from any party to the Assigned Contracts
any written notices (i) asserting any breach of the Assigned Contracts, (ii)
terminating or modifying any of the Assigned Contracts, or (iii) otherwise
challenging the terms and provisions of the Assigned Contracts.
 
(l) Sellers have not granted to any third parties any rights relating to the
Product or the Covered Product or relating in any way to any of the rights
acquired by Sellers pursuant to the Savetherapeutics Contract, except for third
party rights that have expired or been terminated.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
6.2           Curadis represents and warrants to Sellers as follows:
 
(a) Curadis is a company duly organized, validly existing and in good standing
under the laws of Germany and has all requisite power and authority to own its
assets and to carry on its business as presently conducted.
 
(b) Curadis has all requisite power and authority to execute and deliver and
perform its obligations under this Agreement and the Security Agreement and to
consummate the transactions contemplated by such agreements.
 
(c) All acts (corporate or otherwise) required to be taken by or on the part of,
and all approvals required to be obtained by, Curadis necessary to enter into
this Agreement and the Security Agreement, consummate the transactions
contemplated by this Agreement and the Security Agreement, and perform its
obligations under this Agreement and the Security Agreement have been duly and
properly taken by Curadis.
 
(d) This Agreement and the Security Agreement have been duly and validly
executed and delivered by Curadis and constitute the legal, valid and binding
obligations of Curadis enforceable against Curadis in accordance with their
terms, subject to applicable bankruptcy, moratorium, reorganization, insolvency
and similar laws of general application relating to or affecting the rights and
remedies of creditors generally and to general equitable principles (regardless
of whether a proceedings is brought in equity or at law).
 
(e) The execution and delivery of this Agreement by Curadis, the consummation by
it of the transactions contemplated by this Agreement, and the performance by it
of its obligations under this Agreement does not, and will not at all relevant
times (i) violate or conflict with any provision of its operative governing
documents, (ii) result in a violation by Curadis of any law to which it or any
of its properties or assets are subject, or (iii) violate, or conflict with, or
result in a breach of any provision of, or constitute a default (or give rise to
any right of termination, cancellation or acceleration) under, any of the terms,
conditions or provisions of any agreement lease, instrument, obligation,
understanding or arrangement to which Curadis is a party or by which any of its
properties or assets is subject.
 
ARTICLE 7
INDEMNIFICATION
 
7.1           From and after the Closing, Sellers shall defend, indemnify and
hold harmless Curadis and its officers, directors, employees, consultants and
agents from and against all liabilities, claims, damages, costs and expenses
(including reasonable attorney's fees) incurred by Curadis and its officers,
directors, employees, consultants and agents arising from or out of (a) any
breach of or inaccuracy in any representation or warranty made by Sellers in
this Agreement, or (b) any breach of any covenant or agreement made by Sellers
in this Agreement, (c) the Assigned Contracts, other than the agreements between
Sellers and the Liquidator of Savetherapeutics AG i.L., to the extent the
liability or cause for such claim was existing before or on the Effective Date,
or (d) any claim against Curadis by a party to the Assigned Contracts based on
Sellers’ fraud or willful misconduct under such agreements.
 
7.2           From and after the Closing, Curadis shall defend, indemnify and
hold harmless Sellers and their officers, directors, employees, consultants and
agents from and against all liabilities, claims, damages, costs and expenses
(including reasonable attorney's fees) incurred by Sellers and their officers,
directors, employees, consultants and agents arising from or out of (a) any
breach of or inaccuracy in any representation or warranty made by Curadis in
this Agreement, (b) any breach of any covenant or agreement made by Curadis in
this Agreement, or (c) the Assigned Contracts to the extent the liability or
cause for such claim was created after the Effective Date.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
7.3           No obligation of indemnification shall arise relating to a third
party claim or cause of action unless the indemnified Party making such claim
shall: (a) notify the indemnifying Party of such claim promptly upon becoming
aware of the existence or threatened existence of any such claim giving rise to,
or that may give rise to a claim of indemnification hereunder, and (b) allow the
indemnifying Party full control over the defense of such claim, and (c)
cooperate in the defense of such claim at the indemnifying Party’s
expense.  Notwithstanding any contrary provision in this Article, the failure to
so notify, provide information and assistance shall not relieve the indemnifying
Party of its obligations to the indemnified Party hereunder unless, and then
only to the extent that the indemnifying Party is materially prejudiced
thereby.  If the indemnifying Party does not timely acknowledge its
indemnification obligation hereunder with respect to such claim, or does not
defend such claim, the indemnified Party shall have the right, but not the
obligation, to defend and settle such claim until such time as the indemnifying
Party acknowledges in writing its indemnification obligation hereunder with
respect to such claim or elects in writing to defend and settle such claim in
accordance with the indemnification provisions herein.  The indemnified Party
shall, at its own cost, have the right to participate in any legal proceeding,
settlement negotiation or other like event, and to contest and defend a claim
and to be represented by legal counsel of its choosing, but shall have no right
to settle a claim without the prior written approval of the indemnifying Party.
 
7.4           Each Party shall cooperate with and provide to the other all
information and assistance which the latter may reasonably request in connection
with any claim entitling any party to indemnification hereunder.
 
7.5           No party shall be responsible for or bound by any settlement that
imposes any obligation on it that is made without its prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed.
 
7.6           For avoidance of any doubt, this Section applies to the situation
when (a) all Parties are named defendants, as well as (b) any one Party is named
a defendant and deems that it may have any right to recourse or indemnification
against the other Party under this Agreement.
 
7.7           The foregoing indemnification provisions are in addition to, and
not in derogation of or to the exclusion of, any statutory or common law remedy
any Party may have for breach of representation, warranty, or covenant.
 
ARTICLE 8
CONFIDENTIALITY
 
8.1           For purposes of this Agreement, “Confidential Information” shall
mean information and data in any medium, including oral, written or electronic,
disclosed in connection with this Agreement, relating to the Purchased Assets or
the transactions contemplated by this Agreement, along with any trade secrets,
business information, technical information, or marketing information that the
party disclosing the information deems confidential and has appropriately marked
as such prior to disclosing such information to the receiving party.  The terms
and conditions of this Agreement (but not its existence) are deemed to be
Confidential Information that shall not be disclosed to third parties without
the written consent of the Parties, with the exception of any regulatory filings
(including, without limitation, Sellers’ obligation to file a report on Form 8-K
with the U.S. Securities and Exchange Commission and to issue a press release in
connection with the execution and delivery of this Agreement), press releases as
set forth in Section 9.12, or disclosures to investors or shareholderes that a
Party may be required to make under either applicable laws and
regulations.  Irrespective of the foregoing, Confidential Information shall not
include information that (a) was reported as nonconfidential by either Party in
writing prior to disclosure, (b) was lawfully in the public domain prior to
Closing, or becomes publicly available other than through breach of this
Agreement, (c) is publicly disclosed pursuant to legal, judicial or
administrative proceedings or otherwise required by law (including, without
limitation, regulations promulgated by the U.S. Securities and Exchange
Commission), subject to Sellers giving all reasonable prior notice and
assistance to Curadis to allow it to seek protective or other court orders, (d)
is approved for release in writing by Curadis, and/or (e) Curadis will use in
order to exercise its rights under this Agreement, including but not limiting
to, required disclosure made to regulatory and other authorities, and
disclosures made pursuant to confidentiality agreements to its Affiliate(s) and
potential partners and licensees.  From and after the Closing, all Confidential
Information relating to the Purchased Assets shall be deemed to be Confidential
Information belonging to Curadis.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
8.2           Each Party shall:
 
(a)           strictly protect and maintain the confidentiality of the
Confidential Information belonging to the other Party with at least a reasonable
standard of care that is no less than that which they use to protect similar
confidential information of their own;
 
(b)           not disclose, nor allow to be disclosed, the Confidential
Information belonging to the other Party to any person other than to employees,
consultants and counsel, on a need to know basis; provided, however, that such
recipients of the Confidential Information are bound by obligations of
confidentiality no less strict than those contained herein;
 
(c)           unless otherwise expressly provided for in this Agreement, not use
the Confidential Information belonging the other Party for any purpose other
than in relation to the exercise of its rights and obligations under this
Agreement; and,
 
(d)           take all necessary precautions to restrict access of the
Confidential Information belonging to any other Party to unauthorized personnel;
and immediately notify the Party to which the Confidential Information belongs
in the event of any unauthorized disclosure or loss of such Confidential
Information.
 
8.3           Sellers shall not publish or otherwise disclose any Confidential
Information about or in relation to the Purchased Assets generated or known to
them before or after the Effective Date, without the explicit prior written
approval of Curadis.
 
8.4           No Party shall assert that anything disclosed or discussed
constitutes a waiver of attorney-client privilege or attorney work-product.
 
8.5           The Parties acknowledge and agree that monetary damages may not be
adequate in the event of a default under this Article and that the
non-defaulting Party shall be entitled, without the posting of a bond, to seek
injunctive relief by a court or other body granting such relief, in which event
such relief or receipt of monetary damages shall not constitute an election of
remedies; and the non-defaulting Party is independently entitled to each and
every remedy available by law for a default under this Article.
 
8.6           The provisions of this Article, from and after the Effective Date,
shall supersede and fully replace any confidentiality obligations established
between the Parties in relation to the Purchased Assets prior to the Effective
Date.
 
ARTICLE 9
MISCELLANEOUS
 
9.1           Notice.  All notices, requests, demands or other communications to
or upon the respective Parties hereto shall be deemed to have been given or made
the earlier of (a) actual receipt or refusal to accept receipt, (b) two (2)
business days after deposit with a recognized overnight courier service, (c)
receipt by facsimile or electronic means, when such delivery is confirmed by the
recipient or his agent, or (d) five business days after mailing when deposited
in the mails, registered mail or certified, return receipt requested, postage
prepaid, addressed to the respective party at the following address (or to such
other person or address as is specified elsewhere in this Agreement for specific
purposes):
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
If to Curadis:                         Curadis GmbH
Henkestr. 91,
91052 Erlangen, Germany
Attention to: Martin Windisch
 
If to Global Clean Energy Holdings, Inc. (Medical Discoveries, Inc.) or MDI
Oncology, Inc.:
 
Global Clean Energy Holdings, Inc.
6033 W. Century Blvd, Suite 895
Los Angeles, CA 90045
Attention: Richard Palmer
 
The above addresses for receipt of notice may be changed by any Party by notice,
given as provided herein, which notice shall be effective only upon actual
receipt.
 
9.2           Entire Agreement.  This Agreement contain the entire understanding
of the Parties with regard to the transactions contemplated by this Agreement,
superseding in all respects any and all prior oral or written agreements or
understandings pertaining to the subject matter hereof.  This Agreement can be
amended, modified or supplemented only by an agreement in writing which is
signed by the Parties to be charged.
 
9.3           Incorporation of Exhibits and Schedules.  The Exhibits, Appendices
and Schedules attached to this Agreement are incorporated herein and are hereby
made a part of this Agreement.
 
9.4           Severability.  If and to the extent that any court of competent
jurisdiction holds any provision or part of this Agreement to be invalid or
unenforceable, such holding shall in no way affect the validity of the remainder
of this Agreement before any other court or in any other jurisdiction.
 
9.5           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of the Parties.
 
9.6           Assignment.                      The benefits of this Agreement
(but not the obligations set forth hereunder) can be assigned or otherwise
transferred in whole or in part by either party without the transferring party
receiving prior written consent of the other party; provided, however, that the
rights of the non-transferring party under this Agreement remain unaffected.
 
9.7           Waiver.  A waiver by any party of any of the terms and conditions
of this Agreement in any instance shall not be deemed or construed to be a
waiver of such term or condition for the future.
 
9.8           Headings.  Headings in this Agreement are included for ease of
reference only and have no legal effect.
 
9.9           Counterparts.  This Agreement may be executed in two or more
counterparts (the Parties intend to execute six counterparts), each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.
 
9.10           Applicable Law.   This Agreement shall be governed by and
construed in accordance with the laws of the Federal Republic of Germany,
without regard to the principles of conflicts of law. Any dispute arising out of
or in connection with this contract, including any question regarding its
existence, validity or termination, shall be referred to and finally resolved by
arbitration under the UNCITRAL Arbitration Rules, which Rules are deemed to be
incorporated by reference into this clause.  Any arbitration commenced pursuant
to this clause shall be administered by the London Court of International
Arbitration (LCIA).  The appointing authority shall be the LCIA. The standard
LCIA administrative procedures and schedule of costs shall apply.  The number of
arbitrators shall be one.  The place of arbitration shall be London,
England.  The language to be used in the arbitral proceedings shall be
English.  The governing law of the contract shall be the substantive law of
Federal Republic of Germany.  The arbitrators shall apportion the expenses of
the arbitration (including the legal fees and expenses incurred by the parties)
between the parties. Any judgment of the arbitrators shall be enforceable in any
court of competent jurisdiction.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
9.11           Further Assurances.  The Parties shall provide, grant and/or
execute any additional documents or declarations and shall provide any other
assistance that may reasonably be requested to enable Curadis to acquire and
manage the Purchased Assets properly and in full.  Except (a) as otherwise
provided herein to the contrary, and (b) for the costs of recording any
assignments to Curadis for the Patent Rights in patent offices worldwide, which
cost shall be at the expense of Curadis, each of the Parties shall bear its own
expenses, including without limitation the expenses relating to the duplication
and delivery of documents and the expenses relating to the preparation of this
Agreement, the documents referred to herein and the actions being taken (whether
before or after the Effective Date) to enable such Party to comply with its
representations, warranties, covenants and agreements contained herein.
 
9.12           Press Release.  The Parties shall have the right to issue press
releases relating to its entry into this Agreement; provided, however, that
prior to release, the releasing Party provides the other Parties with a draft of
the press release in sufficient time for the non-releasing Party to comment on
the release.  At no time shall any Party issue a release which places the other
Parties at risk with any governmental authority as such relates to its public
company position.
 
9.13           Termination of Agreement.  Curadis or Sellers may terminate this
Agreement as provided below:
 
(a)           Curadis and Sellers may terminate this Agreement by mutual written
consent of all three parties at any time prior to the Closing Date;
 
(b)           Subject to Section 9.13(f) below, Curadis may terminate this
Agreement by giving written notice to Sellers at any time prior to the Closing
Date in the event Sellers are in breach, and Sellers may terminate this
Agreement by giving written notice to Curadis at any time prior to the Closing
Date in the event Curadis is in breach, of any material representation,
warranty, or covenant contained in this Agreement in any material respect;
provided, however, that the party in breach shall have ten calendar days to cure
such breach;
 
(c)           Curadis may terminate this Agreement by giving written notice to
Sellers at any time prior to the Closing Date if the Closing shall not have
occurred on or before the 30th day following the date of this Agreement by
reason of the failure of any condition precedent under Section 4.2 above (unless
the failure results primarily from Curadis itself breaching any representation,
warranty, or covenant contained in this Agreement);
 
(d)           Sellers may terminate this Agreement by giving written notice to
Curadis at any time prior to the Closing Date if the Closing shall not have
occurred on or before the 30th day following the date of this Agreement by
reason of the failure of any condition precedent under Section 4.3 (unless the
failure results primarily from Sellers breaching any representation, warranty,
or covenant contained in this Agreement);
 
 (e)           In the event of a termination of this Agreement by Curadis or
Sellers pursuant to this Section 9.13 (other than pursuant to Section 9.13(b)),
all obligations of the parties hereunder shall terminate without liability of
any party to any other party.  The termination of this Agreement by either party
shall not adversely affect any right that a party may have against another party
for breach of contract.
 

 
17

--------------------------------------------------------------------------------

 

 
SIGNATURE PAGE


 


 
In Witness Whereof, the Parties have caused this Agreement to be duly executed
in their respective names and on their behalf, on the date first above written.
 


 
Curadis GmbH
 
By: /s/ CURADIS GMBH
Title: _________________________
Global Clean Energy Holdings, Inc.
 
By: /s/GLOBAL CLEAN ENERGY HOLDINGS, INC.
Title: _________________________
 
MDI Oncology, Inc.
 
By: /s/MDI ONCOLOGY, INC.
Title: _________________________





 
18

--------------------------------------------------------------------------------

 
